Order entered January 17, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01391-CV

                                   COTINA MCGEE, Appellant

                                                   V.

                                 NANCY M. HASSELL, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-05457-B

                                              ORDER
        The reporter’s record in this case has not been filed. By order dated July 2, 2013, the

Court advised appellant that the Court would submit this appeal without a reporter’s record upon

receiving verification that appellant is not indigent and has not paid for the reporter’s record. By

letter dated July 5, 2013, Lanetta Williams, Court Reporter of Dallas County Court at Law No. 2,

advised the Court that she had not received a request for the reporter’s record from appellant and

that appellant had not filed a pauper’s affidavit. Accordingly, the Court ORDERS this case

submitted without the reporter’s record. Within THIRTY (30) DAYS of the date of this order,

appellant shall file her brief. We notify appellant that failure to file a brief in this case will result

in dismissal for want of prosecution. See Tex. R. App. P. 38.8(a)(1).
/s/   CAROLYN WRIGHT
      CHIEF JUSTICE